Per curiam.
This is a companion case to Liggins v. State, 239 Ga. 452 (1977) in which Cook also appeals his conviction for rape and sentence to life imprisonment.
1. The evidence authorized the verdict. The jury was authorized to find that the 15-year-old victim identified the defendant as having raped her; that her testimony was supported by an immediate outcry and medical evidence. Appellant admitted trying to have intercourse with the victim but stated he was incapable at the time.
2. Appellant and three co-defendants were tried together. There was no error in denying appellant’s motion for severance. The crimes were all part of one continuous transaction, and the death penalty was not sought. Cain v. State, 235 Ga. 128 (218 SE2d 856) (1975); Code Ann. § 27-2101. The fact that one defendant threatened the victim with bodily harm out of the presence of the appellant does not alter our conclusion.
3. The evidence was sufficient to establish venue. The victim testified the rape occurred in Baldwin County.

Judgment affirmed.


All the Justices concur.